     Case 2:21-cv-03067-FMO-JC Document 16 Filed 08/10/21 Page 1 of 2 Page ID #:53



1
                                                                           JS-6
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     MEGHAN DOWNING, individually and              CASE NO.: 2:21-cv-03067-FMO-JC
12
     on behalf of all others similarly situated,
13                                                 ORDER GRANTING JOINT
14                                                 STIPULATION TO DISMISS CLASS
                     Plaintiff,                    ACTION, PURSUANT TO FEDERAL
15                                                 RULE OF CIVIL PROCEDURE
16                                                 41(a)(1)(A)(ii)
           v.
17
18
     THE BOARD OF TRUSTEES OF THE
19
     CALIFORNIA STATE UNIVERSITY
20   d/b/a CAL STATE LA; and DOES 1 to 10,
21   inclusive,

22
23                   Defendants.

24
     ///
25
     ///
26
     ///
27
     ///
28
                                                   1
      ORDER GRANTING JOINT STIPULATION TO DISMISS, PURSUANT TO FEDERAL RULE
                         OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
     Case 2:21-cv-03067-FMO-JC Document 16 Filed 08/10/21 Page 2 of 2 Page ID #:54



1          On July 26, 2021, the parties filed a joint motion to dismiss this action with
2    prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
3          Upon due consideration, good cause appearing, the Court GRANTS the joint motion
4    and DISMISSES this action with prejudice as to Plaintiff’s individual claims and without
5    prejudice as to Plaintiff’s class claims with respect to any absent putative class member.
6    Each party must bear its own costs and attorneys’ fees. The Clerk of Court is instructed to
7    terminate all pending matters, vacate all deadlines, and close the case.
8
9
           IT IS SO ORDERED.
10
                                                                /s/
11   DATED: August 10, 2021                 By: ________________________________
12                                               Hon. Judge Fernando M. Olguin
                                                 United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
      ORDER GRANTING JOINT STIPULATION TO DISMISS, PURSUANT TO FEDERAL RULE
                         OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
